Citation Nr: 0121760	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  99-13 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service connected 
atrial fibrillation, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Mother


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from March 1980 
to April 1983.  This case originally came to the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida that denied an 
evaluation in excess of 10 percent for the appellant's atrial 
fibrillation disability.

In a decision dated November 14, 2000, the Board denied the 
appellant's increased rating claim, upholding the RO.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (hereinafter Court).

In March 2001, based on the Appellee's Motion for Remand that 
was not opposed by the appellant's attorney, the Court 
vacated the November 2000 Board decision and remanded the 
case to the Board.  The basis for the Motion for Remand was 
that the Court's holding in Holliday v. Principi, 14 Vet. 
App. 280 (2001), required a return of the case to the Board 
because the issue of whether the newly enacted statutory 
requirements relating to the duty to assist were satisfied in 
this case had to be addressed by the Board in the first 
instance.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

While the Board has not yet considered whether the 
requirements of the VCAA have been satisfied in this case, 
the appellant's attorney has specifically requested that the 
Board remand the case.  In a letter submitted in July 2001, 
the attorney asked that the case be remanded to the RO for 
them to identify for the appellant the evidence necessary to 
substantiate his claim.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance to be rendered.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  

The appellant submitted additional medical evidence at his 
February 2000 videoconference hearing.  At that hearing he 
also waived review of the evidence by the agency of original 
jurisdiction and therefore referral to the RO of evidence 
received directly by the Board is not required.  38 C.F.R. 
§ 20.1304.  Nonetheless, as the case is being remanded, the 
RO will have the opportunity to consider the evidence 
submitted to the Board by the appellant in February 2000.  

Review of the additional evidence submitted shows that the 
appellant has been undergoing treatment by a private 
cardiologist.  The RO should obtain and associate with the 
claims file all records not currently in evidence from that 
physician.

The appellant has also undergone treatment at VA facilities 
while the case was in appellate status.  He was also denied 
Vocational Rehabilitation services in September 1997 based on 
his medical conditions.  The RO should obtain all VA 
treatment records not currently in evidence and his 
Vocational Rehabilitation file.  All of these records should 
be associated with the claims file.

The appellant should also be scheduled to a cardiac 
examination, as the last examination was conducted in 
February 1998, and the appellant has undergone additional 
cardiac procedures since that time.

Accordingly, this case is REMANDED for the following:

1.  With assistance from the appellant as 
needed, the RO should obtain all pertinent 
VA treatment records not currently in 
evidence and associate them with the 
claims file.

2.  The appellant's Vocational 
Rehabilitation records should be 
associated with the claims file.

3.  The RO should obtain the appellant's 
medical treatment records from Eduardo 
Pascual, M.D and any other private doctor 
or hospital identified by the appellant.  
The appellant should provide assistance as 
needed to obtain these records which 
should be associated with the claims file.

4.  After the above development is 
completed, the appellant should be 
scheduled for a VA examination for an 
evaluation of the current status of his 
atrial fibrillation/supraventricular 
arrhythmia.  All indicated studies should 
be performed and all clinical findings 
reported in detail.  The examiner should 
be provided with the claims file for 
review.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.   

6.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
his attorney should be provided a 
supplemental statement of the case (SSOC). 
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





